DETAILED ACTION
 
Acknowledgements
 
This action is in response to Applicant’s Appeal Brief filed Nov. 10, 2021, and is made an Allowance. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 AM–4:00 PM CST.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Posture
	On May 5, 2021, a Final Office Action was mailed rejecting Claims 1–17 and 19–21 under 35 USC § 103.
	On Sept. 10, 2021, Applicant filed a Notice of Appeal.
	On Nov. 10, 2021, Applicant filed an Appeal Brief.


Claim Status

The status of claims is as follows: 
Claims 1–17 and 19–21 are pending with Claims 1, 7, and 17 in independent form.

Allowable Subject Matter

Claims 1–17 and 19–21 are allowed.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The rejection of Claims 1–17 and 19–21 under 35 USC § 103 is withdrawn due to Applicant’s argument contained in their Appeal Brief filed Nov. 10, 2021. Appeal Brief at *6–10.
A rejection under 35 USC § 101 is not applicable. The pending claims recite an abstract idea exception but integrate the abstract idea exception into a practical application in some other meaningful way through additional meaningful limitations. MPEP § 2106.05(e). The following limitations of the Independent Claims integrate the abstract idea exception into a practical application:
in response to a selection from a user associated with the receiving entity within a notification of the one or more notifications, causing tracking 
The following is a statement of reasons for the indication of allowable subject matter. The prior art taken alone or in combination fails to teach the following claimed features of the Independent Claims. It is noted that the priory date for the claims has support to the filing date of Jan. 25, 2019. The distinguishing claimed features over the prior art are:
in response to a selection from a user associated with the receiving entity within a notification of the one or more notifications, causing tracking information for the plurality of mailed checks to be displayed in a user interface associated with the receiving entity.
The prior art references most closely resembling the claimed invention are:
Weinstein et al. (U.S. Pat. Pub. No. 2012/0323768)
Igval et al. (U.S. Pat. Pub. No. 2005/0121517) is pertinent because it discloses systems and methods for providing track and trace capabilities for checks in the mail stream and in the bank check clearing system.
Bhatt et al. (U.S. Pat. No. 9,990,613 B1) is pertinent because it discloses technology that enables a bill payer to send a bill payment to a bill payee by submitting the bill payee's identifier and a bill payment amount, where funds for the bill payment amount are transferred directly to the bill payee substantially instantaneously upon the bill payer's request.
Rackley III et al. (U.S. Pat. Pub. No. 2008/0010204) is pertinent because it discloses methods and systems for making a financial payment to a payee via a paper check utilizing a mobile device such as a mobile telephone (cellphone) or wireless connected personal digital assistant (PDA).
Devine et al. (U.S. Pat. Pub. No. 2019/0339822) is pertinent because it discloses faster and more efficient computer user interfaces for viewing and sharing relevant media items using electronic devices.
Tatham et al. (U.S. Pat. Pub. No. 2014/0372266) is pertinent because it discloses apparatus and methods for viewing a check image and selecting a check service to be applied to a check. Check services may include a pay/return decision. The check images may be presented in a carousel view that are marked with a status indicator. The status indicator may correspond to a check service applied to the check or a reconciliation error associated with the check. A user may receive notifications of pending expiration of an applied check service. The user may select and apply a check service at 
Doyle et al. (U.S. Pat. Pub. No. 2018/0240081) is pertinent because it discloses a system and method of transmitting a check-type payment between a payor and a payee using a third-party service.
Aldstadt (U.S. Pat. Pub. No. 2004/0249652) is pertinent because it discloses a method and system for tracking and delivering items being shipped, associated with a shipping customer that includes receiving anticipated arrival information from the customer regarding an anticipated arrival of the item. The anticipated arrival information may include a predetermined shipment identification identifying an anticipated Shipment associated with the item, and a predetermined customer identification identifying the customer. The method may further include receiving a first Shipment with a first Shipment identification, comparing the first shipment identification to the predetermined shipment identification, and notifying the customer with confirmed arrival information when the first shipment identification matches the predetermined shipment identification.
Ceribelli et al. (U.S. Pat. Pub. No. 2020/0020002)
Cahill et al. (U.S. Pat. No. 6,574,377 B1) is pertinent because it discloses placing a plurality of checks in a document imaging machine and forming an electronic image of each check, storing each electronic image in an electronic storage device, providing at least one user interface device in communication on a communication link with the electronic storage device, placing a request for at least one check image on the user interface device, transmitting the request by the communication link to the electronic storage device, searching the electronic storage device for the requested electronic image of the check, retrieving the at least one electronic image or providing an indication that the image was not found, storing the electronic image, if found, in an electronic file, for transmission to the user interface device at user option, providing the electronic image to the user interface device at command of a user at the user interface device for storage at the user interface device and displaying the requested electronic image on a display of the user interface device.
NPL: Web Pay - Payments Flowcharts and Wireframes (Apr. 18, 2016) is pertinent because t discloses a Bill Pay Interface displaying multiple payments.
Claims 1–17 and 19–21 are allowed because the references individually and in combination as explained in the discussion of closest prior art of record above, fails to teach or render obvious the distinguishing claimed features identified above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 
/JHM/e,
/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698